                Case 1:20-cv-00406-VEC Document 9 Filed 04/02/20 Page 1 of 1
                                               U.S. Department of Justice
      [Type text]
                                                             United States Attorney
                                                             Southern District of New York

MEMO ENDORSED                                                86 Chambers Street
                                                             New York, New York 10007

                                                             April 2, 2020
      VIA ECF
      Hon. Valerie E. Caproni                                                           USDC SDNY
      United States District Judge                                                      DOCUMENT
      United States District Court                                                      ELECTRONICALLY FILED
      40 Foley Square                                                                   DOC #:
      New York, New York 10007                                                          DATE FILED: 4/2/2020

             Re:     Huang, et al. v. Cuccinelli, et al., No. 20 Civ. 406 (VEC)

      Dear Judge Caproni:

               This Office represents the government in this action in which plaintiffs seek an order
      compelling U.S. Citizenship and Immigration Services (“USCIS”) to adjudicate their
      Refugee/Asylee Relative Petition (Form I-730) and Applications to Register Permanent
      Residence or Adjust Status (Form I-485). On behalf of the government, I write respectfully to
      request that the initial conference presently scheduled for April 17, 2020 be adjourned to a date
      at least one week after May 15, 2020.

              By way of background, this Office was served with a copy of the complaint on March 16,
      2020. Thus the government’s response to the complaint is due May 15, 2020. See Fed. R. Civ.
      P. 12(a)(2). The adjournment is respectfully requested in light of this May 15 response date,
      which will allow the government time to investigate the facts and circumstances of the case and
      formulate its position in this litigation. The government thus respectfully submits that the
      requested adjournment is in the interests of judicial efficiency and conservation of resources.
      This is the government’s first request to adjourn the initial conference. Plaintiffs’ counsel
      consents to this request.

             I thank the Court for its consideration of this letter.

 Application GRANTED.                                        Respectfully submitted,

 The IPTC scheduled for April 17, 2020, is                   GEOFFREY S. BERMAN
 adjourned to May 22, 2020, at 10:00 a.m.                    United States Attorney
 SO ORDERED.                                           By:    s/ Simon Nakajima
                                                             SIMON NAKAJIMA
                                                             Special Assistant United States Attorney
                            4/2/2020                         Telephone: (212) 637-2770
                                                             Facsimile: (212) 637-2786
 HON. VALERIE CAPRONI                                        E-mail: simon.nakajima@usdoj.gov
 UNITED STATES DISTRICT JUDGE
     cc: Counsel of record (via ECF)
